Citation Nr: 0428403	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  02-14 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of a right 
wrist injury.


REPRESENTATION

Appellant represented by:	To be clarified


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Patricia Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1985 to 
November 1995.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a November 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

The Board notes the veteran's VA Form 21-22 lists Texas 
Veterans Commission as  the service organization designated 
by the VA.  However, the veteran has changed his state of 
residence from Texas to South Carolina, and since that 
change, a representative from the South Carolina Department 
of Veterans Affairs has been assisting the veteran.  No 
formal appointment for this organization, however, is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran essentially contends that he injured his right 
wrist while on active duty and that he has a current 
disability as a result.  The veteran stated that he was 
treated for an injured right wrist while in the army and by 
VAMC, temple, Texas.  On his August 2002 VA Form 9 the 
veteran stated that he worked as a field artillery crewman 
for 10 years and that the job required him to twist on a fuse 
using both hands.  The DD214 indicates that the veteran was a 
cannon crewmember for 10 years-5 months.      

In addition, the veteran testified that in 1996 a health care 
provider at a VA hospital diagnosed his right wrist and 
linked the problems he was having with his wrist with his 
military service.  

A preliminary review of the record discloses a need for 
further evidentiary development in this case.  In order to 
afford the veteran every consideration with respect to the 
present appeal and to ensure due process, it is the Board's 
opinion that further development of the case is necessary.  

It appears that the veteran's service records are incomplete.  
The veteran testified at the July 2004 Board hearing that he 
served in combat in Desert Storm in Saudi Arabia from 
December 1990 to May 1991.  However, the evidence of record 
indicates that the veteran's overseas service consisted of 12 
months in Korea from November 1986 to November 1987 and 36 
months in Germany from January 1990 to February 1993.  The 
veteran's DD214 confirms that the veteran's foreign service 
was 4 years, 29 days.  There is no evidence in the record 
that the veteran was ever stationed in Saudi Arabia.  
However, the veteran's service medical record dated May 9, 
1991 states, "SM deployed to SWA on 28 Dec 91 returned to 
FRG on 3 May 91."  

In addition, the Board finds that a medical opinion in 
conjunction with the review of the entire record and 
examination of the veteran is warranted to indicate whether 
or not the veteran's right wrist disability resulted from his 
military service.  38 C.F.R. § 3.159(c)(4). 
 
Accordingly, this case is REMANDED for the following actions:

1.  Another attempt should be made to 
obtain any available service medical 
records relating to the veteran.

2.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed.  Such action should include 
informing the veteran and his 
representative of the evidence needed to 
support the veteran's claim, indicating 
whether the veteran should submit such 
evidence or whether the RO will obtain 
and associate such evidence with the 
claims file, and advising the veteran to 
submit all evidence in his possession 
that pertains to his claim.  

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	

                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




